


SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of the later
date set forth on the signature pages hereto, by and among Spindle, Inc., a
Nevada corporation (the “Company”), and the purchaser whose name and address are
set forth on the signature page annexed hereto (the “Purchaser”).  The foregoing
parties are sometimes referred to hereinafter individually as a “Party” or
collectively as the “Parties.”




RECITALS




WHEREAS, pursuant to the Subscription Application of the Purchaser of even date
herewith (each a “Subscription Application”), and pursuant to Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, the Company desires to sell to the Purchaser and the
Purchaser desires to acquire from the Company that number of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) as are
set forth on the Purchaser’s signature page annexed hereto (the "Shares"), at a
price of $.135 per share, subject to the terms and conditions of this Agreement
and the other documents or instruments contemplated hereby.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
covenant and agree as follows:




AGREEMENT




Section 1.

Sale and Issuance of Shares.




1.1

Subject to the terms and conditions of this Agreement, the Company’s board of
directors has authorized the sale and issuance of up to 7,407,408 shares of
Common Stock (the “Offering”).  At the Closing (as defined below), the Company
shall sell and issue the Shares to the Purchaser, and the Purchaser shall
purchase the Shares from the Company. The Company intends to enter into this
same form of purchase agreement with certain other purchasers (collectively, the
“Other Purchasers”, and collectively with the Purchaser, the “Purchasers”) and
expects to complete sales of Shares to them.  The maximum number of Shares that
the Company may sell to the Purchasers is 11,111,112, unless a higher amount is
authorized by the Company’s board of directors in its sole discretion. The
Purchaser’s obligations hereunder are expressly not subject to or conditioned on
the purchase of Shares by any or all of such Other Purchasers.




1.2

The aggregate purchase price for the Shares to be purchased by the Purchaser
(the “Purchase Price”) shall be the amount set forth on the Purchaser’s
signature page hereto.




















--------------------------------------------------------------------------------




Section 2.

The Closing.




2.1

The closing of the sale and issuance to the Purchaser (the “Closing”) shall
occur on the date when the Company receives from the Purchaser (i) this
Agreement, Purchaser's Subscription Application and each other document or
instrument contemplated hereby or thereby (collectively, the "Transaction
Documents") executed by Purchaser; and (ii) payment of the Purchase Price, which
shall be made contemporaneously with the execution and delivery of the
Transaction Documents, by certified check payable to "Spindle, Inc." or by wire
transfer of immediately available funds, to Wells Fargo Bank in accordance with
the following instructions:




Wire Transfer Instructions for Account

Wells Fargo Bank, NA

420 Montgomery

San Francisco, CA 94104

Account Holder; Spindle, Inc.

ABA/Routing Number: XXXXX

Account Number: XXXXXX




2.2

At the Closing, the Company shall instruct its transfer agent to issue and
deliver to the Purchaser a certificate representing the Shares, against receipt
by the Company of a certified bank check or wire transfer in an aggregate amount
equal to the Purchase Price for the number of Shares set forth on the
Purchaser’s signature page hereto.




Section 3.

Representations and Warranties of the Company.




The Company hereby represents and warrants to the Purchaser as follows:

3.1

Organization.  




The Company is duly organized, validly existing and in good standing under the
laws of the State of Nevada and is qualified to conduct its business as a
foreign corporation in each jurisdiction where the failure to be so qualified
would have a material adverse effect on the Company.




3.2

Authorization of Agreement, Etc.




The execution, delivery, and performance by the Company of its obligations under
the Transaction Documents has been duly authorized by all requisite corporate
action on the part of the Company; and this Agreement and the Transaction
Documents have been duly executed and delivered by the Company.  Each of the
Transaction Documents, when executed and delivered by the Company, constitutes
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or other similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).








2




--------------------------------------------------------------------------------




3.3

Issuance of Shares.




The Shares are duly authorized and, when paid for and issued in accordance with
the Transaction Documents, will be duly and validly issued, fully paid, and
nonassessable, free and clear of all liens.




Section 4.

Representations and Warranties of the Purchaser.




The Purchaser hereby represents and warrants to the Company as follows:




4.1

Authorization of the Documents.




The Purchaser has all requisite power and authority (corporate or otherwise) to
execute, deliver, and perform its obligations under the Transaction Documents,
and the execution, delivery, and performance by the Purchaser of its obligations
under the Transaction Documents has been duly authorized by all requisite action
on the part of the Purchaser and each such Transaction Document, when executed
and delivered by the Purchaser, shall constitute the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).




4.2

Investment Representations.




All of the representations, warranties, and information of the Purchaser as set
forth in the Purchaser’s Subscription Application are incorporated by reference
herein, shall be deemed to be a part hereof, and shall be true and correct at
the Closing with the same force and effect as if made by the Purchaser as of the
date thereof.




4.3

Access to Company Information.




The Purchaser acknowledges that it has been afforded access and the opportunity
to obtain all financial and other information concerning the Company that such
Purchaser desires (including the opportunity to meet with the Company’s
executive officers, either in person or telephonically). The Purchaser has
reviewed copies of all reports filed by the Company (the “Filings”) with the
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), up to and including the
Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2014
(the "2014 Annual Report") and Quarterly Reports on Form 10-Q for the quarter
ended September 30, 2015 (the "2015 Quarterly Report"), all of which are
available for review at www.sec.gov.  The Purchaser further acknowledges that it
is familiar with the contents of the Filings and that there is no further
information about the Company that the Purchaser desires in determining whether
to acquire the Shares in the Offering.








3




--------------------------------------------------------------------------------




4.4

Risk Factors




The Purchaser acknowledges that the Company has recently declared it is no
longer is a development stage company however continues to operate with limited
revenues and currently is not operating with positive cash-flow from operations,
and there can be no assurances that the Company will ever develop its operations
as currently contemplated. The Purchaser acknowledges that an investment in the
Shares is extremely speculative and that there is a substantial risk that the
investor may lose the Purchaser’s entire investment in the Shares.  The
Purchaser acknowledges and understands that as a result of being a former Shell
Company, Rule 144 may not be available to the Purchaser and all other holders of
the Common Stock to permit the resale of the Common Stock if the company fails
to continue to report on a timely basis.




Section 5.

Brokers and Finders.




The Company may engage a placement agent in connection with the Offering in its
sole discretion, the Company shall not be obligated to pay any commission,
brokerage fee, or finder’s fee based on any alleged agreement or understanding
between the Purchaser and a third person in respect of the transactions
contemplated hereby.  The Purchaser hereby agrees to indemnify the Company
against any claim by any third person for any commission, brokerage fee,
finder’s fee, or other payment with respect to this Agreement or the
transactions contemplated hereby based on any alleged agreement or understanding
between the Purchaser and any such third person, whether express or implied from
the actions of the Purchaser or anyone acting or purporting to act on behalf of
the Purchaser.




Section 6.

Indemnification by the Purchaser.




The Purchaser hereby agrees to indemnify and defend (with counsel acceptable to
the Company) the Company and its officers, directors, employees, and agents and
hold them harmless from and against any and all liability, loss, damage, cost,
or expense, including costs and reasonable attorneys’ fees, incurred on account
of or arising from:




(a)

any breach of or inaccuracy in any of the Purchaser’s representations,
warranties, or agreements made herein, in any of the Transaction Documents, or
in any document or instrument contemplated hereby or thereby; and




(b)

any action, suit, or proceeding based on a claim that the Purchaser’s
representations, warranties or agreements made herein, in any of the Transaction
Documents, or in any document or instrument contemplated hereby or thereby, were
inaccurate or misleading, or otherwise cause for obtaining damages or redress
from the Company or any current or former officer, director, employee, or agent
of the Company under the Securities Act.




Section 7.

Successors and Assigns.




This Agreement shall bind and inure to the benefit of the Company, the
Purchaser, and their respective successors and assigns.





4




--------------------------------------------------------------------------------




Section 8.

Entire Agreement.




This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, whether written or verbal,
among the Parties with respect thereto.




Section 9.

Notices.




All notices, demands and requests of any kind to be delivered to any Party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by internationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:




if to the Company, to:

Spindle, Inc.

8700 E Vista Bonita Dr., STE 260

Scottsdale, AZ 85255

Attention: William Clark, President and CEO




with a copy to:

Clark-Trevithick

800 Wilshire Boulevard, 12th Floor

Los Angeles, CA 90017

Attention: Peter Hogan




if to the Purchaser, to:

at the address of the Purchaser set forth on the Purchaser’s signature page
hereto;




or to such other address as the Party to whom notice is to be given may have
furnished to the other Parties to this Agreement in writing in accordance with
the provisions of this Section.  Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery, (ii) in the case of internationally-recognized overnight
courier, on the next business day after the date when sent and (iii) in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted.




Section 10.

Amendments.




This Agreement may not be modified or amended, nor may any provision of this
Agreement be waived, except as evidenced by a written agreement duly executed by
the Company and holders of at least 51% of the Common Stock purchased by the
Purchaser and all Other Purchasers combined, and any such agreement shall be
binding on the Purchaser and all other Purchasers.





5




--------------------------------------------------------------------------------




Section 11.

Governing Law; Waiver of Jury Trial.




All questions concerning the construction, interpretation, and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether in the State of Nevada or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Nevada.  In furtherance of the foregoing, the internal
law of the State of Nevada will control the interpretation and construction of
this Agreement, even if under such jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.




Section 12.

Submission to Jurisdiction.




Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of Arizona and the United States of America located in
the Phoenix, Arizona, and, by execution and delivery of this Agreement, the
Company hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The Purchaser hereby
irrevocably waives, in connection with any such action or proceeding, any
objection, including, without limitation, any objection to the venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions.  The
Purchaser hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at its address
as set forth herein.  




Section 13.

Severability.




It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of this Agreement would be held in any jurisdiction
to be invalid, prohibited, or unenforceable for any reason, such provision, as
to such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited, or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.




Section 14.

Independence of Agreements, Covenants, Representations and Warranties.




All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant.








6




--------------------------------------------------------------------------------

In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of or a breach of a representation and warranty
hereunder.  The exhibits and any schedules annexed hereto are hereby made part
of this Agreement in all respects.  




Section 15.

Counterparts.  




This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement.  Facsimile or
PDF counterpart signatures to this Agreement shall be acceptable and binding.




Section 16.

Headings.




The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.




Section 17.

Expenses.  




Each Party shall pay its own fees and expenses incurred in connection with the
negotiation, execution, delivery and performance of this Agreement, the
Transaction Documents and any document or instrument contemplated hereby or
thereby.




Section 18.

Preparation of Agreement.




The Company prepared this Agreement and the Transaction Documents solely on its
behalf. Each Party to this Agreement acknowledges that: (i) the Party had the
advice of, or sufficient opportunity to obtain the advice of, legal counsel
separate and independent of legal counsel for any other Party hereto; (ii) the
terms of the transactions contemplated by this Agreement are fair and reasonable
to such Party; and (iii) such Party has voluntarily entered into the
transactions contemplated by this Agreement without duress or coercion.  Each
Party further acknowledges that such Party was not represented by the legal
counsel of any other Party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its interests.
 Each Party agrees that no conflict, omission, or ambiguity in this Agreement,
or the interpretation thereof, shall be presumed, implied, or otherwise
construed against any other Party to this Agreement on the basis that such Party
was responsible for drafting this Agreement.




Section 19.

Use of Proceeds.




The Company shall use the net proceeds from the Offering for general working
capital and general corporate purposes and debt service obligations.  




[Signature Pages Follow]








7




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed this Securities
Purchase Agreement as of the later date set forth on the signature pages below.




 

COMPANY:

 

 

Date: _______________, 2015

SPINDLE, Inc.

 

 

 

 

 

 

 

By: /s/ William Clark

 

Name: William Clark

 

Title:   President and CEO
























































































[Purchaser Signature Page Follows]

















8




--------------------------------------------------------------------------------




PURCHASER SIGNATURE PAGE TO SPINDLE, INC.

SECURITIES PURCHASE AGREEMENT







PURCHASER:







 

 

 

Name of Purchaser (Individual or

 

Name of Individual representing

Institution)

 

Purchaser (if an Institution)

 

 

 

 

 

 

 

 

 

Signature of Individual Purchaser or

 

Title of Individual representing

Individual representing Purchaser

 

Purchaser (if an Institution)







Address:

______________________________

______________________________

______________________________




Telephone:

______________________________




Facsimile:

______________________________







______________________________

Aggregate number of Shares




______________________________

Aggregate Purchase Price




______________________________

Date























9


